EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Amendment
	This action is in response to the applicant’s amendment received 06/09/2022. Claims 1-8 and 10-22 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 06/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,561,488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed 06/09/2022 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Lostetter fails to disclose the embolic material capture element comprises a filtering membrane and performing the step of filtering embolic material from blood flowing through the blood vessel via the filtering membrane as now required by amended claim 1. Therefore, the 102(a)(1) rejection of claims 1, 4-6, 12, 13, and 21 by Lostetter has been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 10-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, distally advancing the deployment cap assembly relative to the dilator sheath to release the distal end portion of the embolic material capture element from engagement with the dilator assembly to reconfigure the embolic material capture element from the insertion configuration to a fully deployed configuration via self-expansion of the embolic material capture element; and filtering embolic material from blood flowing through the blood vessel via the filtering membrane [of the embolic material capture element]. Closest prior art Lostetter discloses the invention as substantially claimed except for the step of filtering embolic material from blood flowing through the blood vessel via a filtering membrane of the embolic material capture element. Further, one of ordinary skill in the art would not be motivated to replace Lostetter’s stent-graft with a filter and filter embolic material from blood flowing through the blood vessel via the filter since this is not the purpose of a stent graft and thus doing so would destroy the Lostetter device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 14, 2022